Title: To Thomas Jefferson from Randolph Lewis, 20 April 1807
From: Lewis, Randolph
To: Jefferson, Thomas


                        
                            Dear Uncle
                            
                            Byrd April 20th. 1807
                        
                        The purport of this is from a solicitation which your Man Moses was desirous I should make known to you, of
                            my removing the 1st. of October next to the State of Kentuckey on the Ohio River five miles from the junction of the
                            Cumberland River, I am persuaded that there is a very great regard and esteem existing with Moses  his wife, and my wish is, for them to be accommodated by some method
                            of remaining in this country as husband and wife, I have no doubt but what this is your wish also, that they should be
                            gratified and indulged in this pleasure, the only method by which this gratification can be produced is by your
                            approbation in the purchase of this Woman her age is 27 years, she is extremely healthy and faithful, she has too
                            Children both males, the first is 6 years old last Month, the other is four years old last February, and the Woman is now
                            pregnant, the too boys I can assure you are large and healthy my object is not to acquire an extravagant sum for those
                            Negroes, if your conclusion is to make a purchase of them, no difficulty will take place in fixing the value of them, this
                            may be obtained by whatever arrangement you may conceive is right—your answer will be readily received from the Post
                            Office of Columbia in Fluvanna I am Dear sir with great esteem
                                and  your 
                        
                        
                            Randolph Lewis
                            
                            Goochland
                        
                    